DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,107,709. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-16 and 18-20 is similar to that of the claimed limitations of U.S. Patent No. 11,107,709 as claimed in claims 1-19. Therefore, the claims are not patentably distinct from each other. 
The instant application:

1. A process chamber for processing substrates, comprising: one or more vertical walls at least partially defining a chamber portion of the process chamber; multiple zones located about a periphery of the one or more vertical walls, wherein one or more of the multiple zones extends from a top to a bottom of the one or more vertical walls; a plurality of temperature control devices, each thermally coupled to the one or more vertical walls in one of the multiple zones; and a controller coupled to the plurality of temperature control devices and configured to set temperatures of one or more of the plurality of temperature control devices to obtain temperature uniformity within 2% across a substrate located in the chamber portion.  


2. The process chamber of claim 1, further comprising one or more temperature measurement devices coupled to the periphery of the one or more vertical walls.  

3. The process chamber of claim 1, further comprising a chamber pedestal located in the chamber portion and a pedestal heater located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate.  

4. The process chamber of claim 1, wherein the controller is configured to control the temperatures of the temperature control devices to obtain temperature uniformity of better than 1% across the substrate.  

5. The process chamber of claim 1, wherein the controller is configured to set the temperatures of the temperature control devices in each of the multiple zones to obtain temperature uniformity of better than 0.5% across the substrate.  

6. The process chamber of claim 1, wherein the temperature control devices are heaters.  

9. The process chamber of claim 1, wherein the plurality of temperature control devices are evenly spaced on the periphery of the one or more vertical walls.  

7. The process chamber of claim 1, further comprising: a first cover covering a first end of the chamber portion, the first cover including one or more first cover zones; and a second plurality of temperature control devices, each coupled to an outer periphery of the first cover in one of the one or more first cover zones; wherein the controller is further coupled to each of the second plurality of temperature control devices.  
8. The process chamber of claim 7, further comprising: a second cover covering a second end of the chamber portion, the second cover including one or more second cover zones; and a third plurality of temperature control devices, each coupled to the outer periphery of the second cover in one of the one or more second cover zones; wherein the controller is coupled to each of the third plurality of temperature control devices.  

10. A process chamber for processing substrates, comprising: one or more vertical walls at least partially defining a chamber portion of the process chamber; multiple zones located about a periphery of the one or more vertical walls, wherein the multiple zones are configured to surround a substrate located in the chamber portion such that each of the zones is responsible for heating a region of the substrate; a plurality of temperature control devices, each thermally coupled to the one or more vertical walls in at least one of the multiple zones; and a controller coupled to the temperature control devices and configured to set temperatures of one or more of the plurality of temperature control devices to obtain temperature uniformity within 2% across the substrate located in the chamber portion.  

16. The process chamber of claim 10, further comprising: a first cover covering a first end of the chamber portion, the first cover including one or more first cover zones; and a second plurality of temperature control devices, each coupled to an outer periphery of the first cover in one of the one or more first cover zones; wherein the controller is further coupled to each of the second plurality of temperature control devices.  





11. The process chamber of claim 10, further comprising one or more temperature measurement devices coupled to the periphery of the one or more vertical walls.  

12. The process chamber of claim 10, further comprising a chamber pedestal located in the chamber portion and a pedestal heater located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate.  

13. The process chamber of claim 10, wherein the controller is configured to control the temperatures of the temperature control devices to obtain temperature uniformity of better than 1% across the substrate.  

14. The process chamber of claim 10, wherein the controller is configured to set the temperatures of the temperature control devices in each of the multiple zones to obtain temperature uniformity of better than 0.5% across the substrate.  

15. The process chamber of claim 10, wherein the temperature control devices are heaters.  

18. The process chamber of claim 10, wherein the plurality of temperature control devices are evenly spaced on the periphery of the one or more vertical walls.  

19. An electronic device processing system, comprising: a transfer chamber; one or more process chambers coupled to the transfer chamber and configured to receive a substrate, at least one of the one or more process chambers comprising: one or more vertical walls at least partially defining a chamber portion of the process chamber; multiple zones located about a periphery of the one or more vertical walls, wherein one or more of the multiple zones extends from a top to a bottom of the one or more vertical walls; and a plurality of temperature control devices, each thermally coupled to the one or more vertical walls in one of the multiple zones; and a controller coupled to the temperature control devices and configured to set temperatures of one or more of the temperature control devices to obtain temperature uniformity within 2% across a substrate located in the chamber portion.  



20. The electronic device processing system of claim 19, wherein the controller is configured to set the temperatures of the plurality of temperature control devices to obtain temperature uniformity of better than 1% across the substrate.

U.S. Patent No. 11,107,709:

1. A process chamber for processing substrates, comprising: one or more vertical walls at least partially defining a chamber portion of the process chamber; multiple zones located about a periphery of the one or more vertical walls; one or more grooves located in the periphery of the one or more vertical walls, the one or more grooves defining one or more boundaries between at least a first zone and a second zone; temperature control devices, each thermally coupled to the one or more vertical walls in one of the multiple zones; and a controller coupled to the temperature control devices and configured to set temperatures of one or more of the temperature control devices to obtain temperature uniformity within 2% across a substrate located in the chamber portion. 
2. The process chamber of claim 1, further comprising one or more temperature measurement devices coupled to the periphery of the one or more vertical walls. 
3. The process chamber of claim 1, further comprising a chamber pedestal located in the chamber portion and a pedestal heater located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate. 
4. The process chamber of claim 1, wherein the controller is configured to control the temperatures of the temperature control devices to obtain temperature uniformity of better than 1% across the substrate. 
5. The process chamber of claim 1, wherein the controller is configured to set the temperatures of the multiple temperature control devices in each of the multiple zones to obtain temperature uniformity of better than 0.5% across the substrate. 
6. The process chamber of claim 1, wherein the temperature control devices are heaters. 
7. The process chamber of claim 1, wherein the temperature control devices are evenly spaced on the periphery of the one or more vertical walls. 
8. A process chamber for processing substrates, comprising: one or more vertical walls at least partially defining a chamber portion of the process chamber; multiple zones located about a periphery of the one or more vertical walls; a first cover covering a first end of the chamber portion, the first cover including one or more first cover zones; temperature control devices, each thermally coupled to the one or more vertical walls in one of the multiple zones; additional temperature control devices, each coupled to an outer periphery of the first cover in one of the one or more first cover zones; and a controller coupled to each of the temperature control devices and configured to set temperatures of the temperature control devices to obtain temperature uniformity of better than 2% across a substrate located in the chamber portion. 
8. A process chamber for processing substrates, comprising: one or more vertical walls at least partially defining a chamber portion of the process chamber; multiple zones located about a periphery of the one or more vertical walls; a first cover covering a first end of the chamber portion, the first cover including one or more first cover zones; temperature control devices, each thermally coupled to the one or more vertical walls in one of the multiple zones; additional temperature control devices, each coupled to an outer periphery of the first cover in one of the one or more first cover zones; and a controller coupled to each of the temperature control devices and configured to set temperatures of the temperature control devices to obtain temperature uniformity of better than 2% across a substrate located in the chamber portion. 9. The process chamber of claim 8, further comprising: a second cover covering a second end of the chamber portion, the second cover including one or more second cover zones; a further temperature control devices, each coupled to the outer periphery of the second cover in one of the one or more second cover zones; and the controller coupled to each of the further temperature control devices and configured to set the temperatures of the further temperature control devices to obtain temperature uniformity of better than 2% across the substrate located in the chamber portion. 
10. The process chamber of claim 8, further comprising one or more temperature measurement devices coupled to the periphery of the one or more vertical walls. 
11. The process chamber of claim 8, further comprising a chamber pedestal located in the chamber portion and a pedestal heater located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate. 
12. The process chamber of claim 8, wherein the controller is configured to control the temperatures of the temperature control devices to obtain temperature uniformity of better than 1% across the substrate. 
13. The process chamber of claim 8, wherein the controller is configured to set the temperatures of the temperature control device in each of the multiple zones to obtain temperature uniformity of better than 0.5% across the substrate. 
14. The process chamber of claim 8, wherein the temperature control devices are heaters. 
15. The process chamber of claim 8, wherein the temperature control devices are evenly spaced on the periphery of the one or more vertical walls. 
16. An electronic device processing system, comprising: a transfer chamber; one or more process chambers coupled to the transfer chamber and configured to receive a substrate, at least one of the one or more process chambers comprising: one or more walls, wherein the one or more walls comprise a first zone and a second zone, wherein a first temperature control device is coupled to a wall in the first zone and a second temperature control device is coupled to a wall in the second zone; one or more grooves located in at least one of the one or more walls, the one or more grooves defining one or more boundaries between the first zone and the second zone; and multiple temperature control devices coupled to the one or more walls; and a controller coupled to the multiple temperature control devices and configured to set temperatures of the multiple temperature control devices to obtain temperature uniformity across the substrate within a predetermined value. 
17. The electronic device processing system of claim 16, wherein the controller is configured to set the temperatures of the multiple temperature control devices to obtain temperature uniformity of better than 1% across the substrate.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-11, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKENAGA et al. (US 2009/0232967).
Re Claims 1 and 10, TAKENAGA et al. disclose a process chamber (see Paragraph [0009]) for processing substrates, comprising: one or more vertical walls (see Fig. 1) at least partially defining a chamber portion of the process chamber (see Fig. 1) ; multiple zones ( see Fig. 3) located about a periphery of the one or more vertical walls (see Fig. 3), wherein one of more of the multiple zones extend form a top to bottom of the one or more vertical walls; a plurality of temperature control devices (11...15) thermally coupled to the one or more vertical walls in each of the multiple zones (Fig. 3); and a controller (16…20) coupled to the temperature control devices (11…15) and configured to set temperatures of one or more of the temperature control devices to obtain predetermined temperature uniformity (see Fig. 4) and   across a substrate located in the chamber portion (see Figs. 1 – 5 and related text in Page 4, Paragraph [0048] – Page 8, Paragraph [0098]). 
With respect to temperature uniformity within 2% across a substrate is within the scope of TAKENAGA et al. and as depicted Fig. 4, the thickness variation is so small in different zones of the chamber that directly result of high temperature uniformity (see Fig. 4).  Furthermore, the claimed temperature uniformity can be achieved by routine optimization.
 Re Claims 2 and 11, as applied to claims 1 and 10 above, TAKENAGA et al. disclose all the claimed limitations including one or more temperature measurement devices coupled to the periphery of the one or more vertical walls (see Figs. 1 and 3). 
Re Claims 4, 5, 13 and 14, as applied to claims 1 and 10 above, TAKENAGA et al. disclose all the claimed limitations including wherein the controller is configured to control the temperatures of the temperature control devices to obtain high temperature uniformity across the substrate (see Fig. 4). Furthermore, the claimed temperature percentage uniformity is within the scope of TAKENAGA et al. disclosure and routinely optimized (see Fig. 4). 
Re Claim 6, as applied to claim 1 above, TAKENAGA et al. disclose all the claimed limitations including wherein the temperature control devices are heaters 7,  (11…15)is a heater (see Fig. 1, Paragraph [0093]). 
Re claim 9, as applied to claim 1 above, TAKENAGA et al. disclose all the claimed limitations including wherein the plurality of temperature control devices are evenly spaced on the periphery of the one or more vertical walls (see Fig. 4).
Re Claim 15, as applied to claim 1 above, TAKENAGA et al. disclose all the claimed limitations including wherein the temperature control devices (11...15) are heaters (see Fig. 1, Paragraph [0093]).
Re Claim 18, as applied to claim 10 above, TAKENAGA et al. disclose all the claimed limitations including wherein the plurality of temperature control devices are evenly spaced on the periphery of the one or more vertical walls (see Fig. 1).
Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKENAGA et al. (US 2009/0232967) in view of Zhao et al. (US 2004/0020601).
Re Claims 3 and 12, as applied to claims 1 and 10 above, TAKENAGA et al. disclose all the claimed limitations including a chamber pedestal located in the chamber portion (see Fig. 1). 
However, TAKENAGA et al. do not disclose a pedestal heater located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate. 
Zhao et al. disclose a pedestal heater (628) located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate in order to heat the substrate at desired temperature (see Fig. 9 and related text in Page 15, Paragraphs [0166] and [00167]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide TAKENAGA et al. reference with a pedestal heater located in the chamber pedestal, the chamber pedestal configured to receive the substrate and the pedestal heater configured to heat the substrate as taught by Zhao et al. in order to heat the substrate at desired temperature.  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKENAGA et al. (US 2009/0232967) in view of Puchacz et al. (US 2006/0137609).
Re Claim 19, TAKENAGA et al. disclose an electronic device processing system, comprising: at least one of the one or more process chambers comprising: one or more walls (not labeled); and multiple temperature control devices (11…15) coupled to the one or more walls (see Fig. 1); and a controller (16…20) coupled to the multiple temperature control devices (see Fig. 1) and configured to set temperatures of the multiple temperature control devices to obtain temperature uniformity across the substrate within a predetermined value (see Figs. 1-4). 
However, TAKENAGA et al. do not disclose a transfer chamber; one or more process chambers coupled to the transfer chamber and configured to receive a substrate.
Puchacz et al. disclose disclose a transfer chamber (18); one or more process chambers (12) coupled to the transfer chamber (18) and configured to receive a substrate (see Figs. 1-3 and 2B and related text in Col. 1, line 37 – Co. 3, line 25).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide TAKENAGA et al. reference with a transfer chamber; one or more process chambers coupled to the transfer chamber and configured to receive a substrate as taught by Puchacz et al.  in order to transfer the wafer in/out of the process chambers. 
Re Claim 20, as applied to claim 19 above, TAKENAGA et al. and Puchacz et al. in combination disclose all the claimed limitations including wherein the controller is configured to set the temperatures of the temperature control devices to obtain predetermined temperature uniformity across the substrate (see Figs. 1-4). Furthermore, the claimed temperature uniformity is within the scope of TAKENAGA et al. (see Fig. 4).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If the obviousness double patenting overcome, claims 7, 8 and 16 also are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WEI et al. (US 2010/0248496) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 17, 2022